                                                           1    Shauna N. Correia, Esq.
                                                                Nevada State Bar No. 9874
                                                           2    Email: scorreia@weintraub.com
                                                                weintraub tobin chediak coleman grodin
                                                           3    Law Corporation
                                                                475 Sansome Street, Suite 510
                                                           4    San Francisco, California 94111
                                                                Tel: (415) 772-9655
                                                           5    Fax: (415) 433-3883
                                                           6    Michael E. Stoberski, Esq.
                                                                Nevada State Bar No. 4762
                                                           7    Olson, Cannon, Gormley Angulo & Stoberski
                                                                9950 W. Cheyenne Ave.
                                                           8    Las Vegas, NV 89129
                                                                Tel: (702) 384-4012
                                                           9    Email address: mstoberski@ocgas.com
                                                                Attorneys for Defendant,
                                                           10   Banc of America Merchant Services, LLC
                                                           11   Jenny L. Foley, Ph.D., Esq.
weintraub tobin chediak coleman grodin




                                                                Nevada State Bar No. 9017
                                                           12   Email: jfoley@hkm.com
                                                                Marta D. Kurshumova, Esq.
                                                           13   Nevada State Bar No. 14728
                                                                Email: mkurshumova@hkm.com
                                                           14   HKM EMPLOYMENT ATTORNEYS LLP
                                                                1785 East Sahara, Suite 325
                                                           15   Las Vegas, Nevada 89104
                                                                Tel: (702) 625-3893
                                                           16   Fax: (702) 625-3893
                                                                Attorneys for Plaintiff
                                         law corporation




                                                           17   Eric Watson

                                                           18
                                                                                             UNITED STATES DISTRICT COURT
                                                           19
                                                                                                 DISTRICT OF NEVADA
                                                           20
                                                                Eric Watson, an Individual                      )   Case No. 2:19-cv-00783-RFB-VCF
                                                           21                                                   )
                                                                       Plaintiff,                               )
                                                           22   v.                                              )   STIPULATION FOR EXTENSION OF
                                                                                                                )   TIME TO FILE RESPONSE TO
                                                           23   Banc of America Merchant Services, LLC, a       )   PLAINTIFF’S COMPLAINT
                                                                Foreign Limited Liability Company; and Re       )   (First Request)
                                                           24   Corporations 1-X,                               )
                                                                                                                )
                                                           25           Defendants.                             )
                                                                                                                )
                                                           26                                                   )
                                                                                                                )
                                                           27                                                   )   Complaint Filed: May 7, 2019

                                                           28


                                                                                                                         Stipulation and [Proposed] Order for Extension of Time to
                                                                {SF117366.DOCX;}                            1                               File Response to Plaintiff’s Complaint
                                                                        Pursuant to LR IA 6-2 and LR 7-1, Plaintiff and Defendant Banc of America Merchant
                                                           1

                                                           2    Services, LLC (“Defendant”), by and through their respective attorneys of record, stipulate and

                                                           3    agree as follows:

                                                           4            WHEREAS, Plaintiff Eric Watson filed a Complaint against Defendant Banc of America
                                                           5
                                                                Merchant Services, LLC, on or about May 7, 2019; and
                                                           6
                                                                        WHEREAS, the Complaint was served on Defendant on May 10, 2019 by personal service
                                                           7
                                                                upon its agent for service of process in Charlotte, North Carolina;
                                                           8
                                                                        WHEREAS, pursuant to Local Rule IA 6-1, the parties to an action may seek an order by
                                                           9
                                                           10   stipulation to extend the time within which to respond to a pleading for good cause; and

                                                           11           WHEREAS, this is the first stipulation for extension of time to plead or move in response
weintraub tobin chediak coleman grodin




                                                           12   to the Complaint; and
                                                           13
                                                                        WHEREAS, good cause exists to extend the time by which Defendant must respond by
                                                           14
                                                                responsive pleading or motion because counsel for Defendant asserts that a fully executed copy of
                                                           15
                                                                a written agreement between Plaintiff and Defendant bars the claims in the Complaint. Defendant
                                                           16
                                         law corporation




                                                           17   asserts that the parties’ agreement had the effect that (a) Plaintiff waived and released the claims

                                                           18   asserted in the Complaint; and (b) Plaintiff agreed that the “exclusive venue” for any action or

                                                           19   proceeding arising out of or related to the Agreement, or the breach, validity or enforceability of
                                                           20   any provision hereof, will be Mecklenburg County, North Carolina. Defendant has provided a
                                                           21
                                                                copy of the agreement to Plaintiff’s counsel. The parties have agreed to allow Plaintiff’s counsel
                                                           22
                                                                time to investigate the matter and consider whether it is appropriate to voluntarily dismiss the
                                                           23
                                                                Complaint.
                                                           24

                                                           25           NOW THEREFORE, the Parties hereby stipulate and agree to extend Defendant’s deadline

                                                           26   to move or plead in response to the Complaint by 30 days, to June 30, 2019. Defendant expressly

                                                           27   does not waive, and reserves its right, to file a motion to dismiss under FRCP 12(b)(2), (3), or (6),
                                                           28
                                                                and/or to make a motion for transfer of venue pursuant to 28 U.S.C. section 1406(a).

                                                                                                                            Stipulation and [Proposed] Order for Extension of Time to
                                                                {SF117366.DOCX;}                                 2                             File Response to Plaintiff’s Complaint
                                                           1            IT IS SO STIPULATED.

                                                           2

                                                           3    Dated: May 16, 2019                        weintraub tobin chediak coleman grodin
                                                                                                           LAW CORPORATION
                                                           4

                                                           5                                               By:    /s/ Shauna N. Correia
                                                                                                                  Shauna N. Correia, Esq.
                                                           6
                                                                                                                  Attorneys for Defendants
                                                           7                                                      Banc of America Merchant Services LLC

                                                           8

                                                           9
                                                                Dated: May 21, 2019                       HKM EMPLOYMENT ATTORNEYS LLP
                                                           10

                                                           11                                              By:     /s/ Jenny L. Foley
weintraub tobin chediak coleman grodin




                                                                                                                   Jenny L. Foley, Ph.D., Esq.
                                                           12                                                      Attorneys for Plaintiff
                                                                                                                   Eric Watson
                                                           13

                                                           14

                                                           15                                       [PROPOSED] ORDER

                                                           16   Good cause appearing therefore, Defendant’s deadline to move or plead in response to the
                                         law corporation




                                                           17   Complaint shall be extended by 30 days, to June 30, 2019.
                                                           18

                                                           19
                                                                                                           IT IS SO ORDERED:
                                                           20
                                                           21
                                                                                                           By:
                                                           22
                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                           23

                                                           24
                                                                                                                       5-24-2019
                                                           25                                              DATED: _______________
                                                           26
                                                           27
                                                           28


                                                                                                                            Stipulation and [Proposed] Order for Extension of Time to
                                                                {SF117366.DOCX;}                              3                                File Response to Plaintiff’s Complaint
                                                                                                     CERTIFICATE OF SERVICE
                                                           1

                                                           2            I hereby certify that on this 22nd day of May 2019, I electronically filed and served a true

                                                           3    and correct copy of the foregoing document STIPULATION FOR EXTENSION OF TIME TO

                                                           4    FILE RESPONSE TO PLAINTIFF’S COMPLAINT (First Request) by using the CM/ECF
                                                           5    electronic filing system.   I further certify that all the participants in the case are registered
                                                           6
                                                                CM/ECF users and that service will be accomplished by the Court’s CM/ECF electronic system.
                                                           7

                                                           8
                                                                                              ____/s/ Edith Sanchez__________________________________
                                                           9                                  Litigation Secretary of Weintraub Tobin Chediak Coleman Grodin
                                                           10

                                                           11
weintraub tobin chediak coleman grodin




                                                           12

                                                           13

                                                           14

                                                           15

                                                           16
                                         law corporation




                                                           17

                                                           18

                                                           19

                                                           20
                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26
                                                           27
                                                           28



                                                                {SF117382.DOCX;}                                4                            CERTIFICATE OF SERVICE
